Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 1 of 8 - Page ID#: 3832




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION
                               LONDON

 CRIMINAL ACTION NO. 6:17-36-CHB-HAI

 UNITED STATES OF AMERICA                                           PLAINTIFF



 V.         UNITED STATES’S SENTENCING MEMORANDUM



 RODNEY SCOTT PHELPS                                              DEFENDANT



                              ********************

       The United States hereby submits to the Court its position and

 arguments in aid of the sentencing of Defendant Rodney Scott Phelps

 (Phelps), currently scheduled for July 28, 2020. The Defendant has recently

 filed objections to the Presentence Report (PSR). However, these objections

 are months overdue, the original PSR having been filed months ago. Defense

 counsel has represented to the Court that the reason for the late filing is the

 Defendant’s persistent failure to communicate with counsel. The

 Government objects to these late objections. In the event that the Court

 considers the objections, the Government responds to them as follows.

       Only one objection affects the guideline sentence calculations. That is

 the assessment of the two level increase for obstruction of justice. This
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 2 of 8 - Page ID#: 3833




 assessment is appropriate because the Defendant committed perjury during

 his trial testimony. The Court will recall that during his testimony, Phelps

 denied making false representations to the victims. He denied ever stating

 that he had access to a large sum of money in the Phelps Family Trust. He

 denied that he ever stated he was related to the Morton Salt Company

 family. He denied that he ever assisted in the preparation of false financial

 statements or other documents. The Court can easily determine by a

 preponderance of the evidence that the testimony of victims and Jason

 Castenir, to the contrary, is more credible and that the Defendant committed

 perjury. The enhancement for obstruction is appropriate.

       The remaining issues for consideration are those factors set forth in 18

 U.S.C. § 3553. This statute lists at least eight different, sometimes

 overlapping, considerations the Court must consider in determining the

 appropriate sentence. All of the Government’s concerns and arguments fit

 under the two factors set out in subsection 1(a): the nature and

 circumstances of the offense and the history and characteristics of the

 defendant.

                   The nature and circumstances of the offense.

       The crimes involved in this case are extremely serious. Phelps and

 Castenir very methodically defrauded numerous individuals in a long-

                                         2
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 3 of 8 - Page ID#: 3834




 running and multi-faceted pattern of deception. When the FBI and the

 Commodities Futures Trading Commission (CFTC) began looking at the

 defendants, the two were in the midst of an ongoing series of fraudulent

 business ventures. Phelps and Castenir opportunistically moved from one

 scheme to another. The Belizian oil concession scheme, the debenture

 scheme, and the casino scheme were bookended by other ventures, bearing

 similar indicia of fraud, and an overlapping list of victims, such as the Treaty

 oil deal and the First Columbia Gold scheme. Consistent throughout was

 Phelps’s use of the fake biography to attract the attention of investors to

 garner their trust and sense of security. The fake multi-million dollar Phelps

 Family Trust, with its vast financial experience, amplified by talk of being

 heir to the Morton Salt fortune, provided investors with a false sense of

 security and confidence.

       The defendants raised over two million dollars based on hyped or non-

 existent business ventures. When investors lost their initial investment, they

 were often lured into yet additional ventures by promises that they would be

 made whole, thus throwing good money after bad. Even after Phelps and

 Castenir parted ways, Phelps used the ill-gotten trust of some of the

 investors to scam several of the G-Net investors out of their tire sealant

 business association with Noorez Devraj. He then scammed Devraj out of the

                                         3
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 4 of 8 - Page ID#: 3835




 goodwill of his product and the use of his website domain. Despite Phelps’s

 protestations, his crimes were predatory and persistent. They warrant

 significant punishment.

                 The history and characteristics of the defendant

       To his credit, Scott Phelps does not have a significant criminal history.

 Nothing in his background foreshadowed his involvement with Castenir in

 committing blatant fraud. Nevertheless, there is something in his character

 that is very troubling and very predictive of future criminal conduct. That is,

 his brazen and defiant dishonesty and contempt for the legal system.

       It starts, as mentioned, with the fake biography that was the

 determinative factor by many investors in deciding to give their money to

 him. Victim after victim recounted to investigators and at trial the similar

 conversations they had with the Defendant about the Phelps Family Trust

 and its experiences and assets. He even used a false story of great wealth to

 deceive the landlord in Nashville, Ken Smith, by providing him with a

 falsified bank deposit record.

       To any rational observer, Phelps was exposed as an imposter. Phelps’s

 false biography was refuted in many different ways. He later admitted in a

 deposition that there was no large family trust. The government proved that

 documents he submitted showing large balances in a trust account were fake

                                         4
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 5 of 8 - Page ID#: 3836




 and altered. His parents had no knowledge of the large trust or any

 connection with the Morton Salt legacy.

       But, rather than admitting the deception, Phelps denied it, despite

 overwhelming evidence to the contrary. He claimed that he never made those

 representations to investors and that they were lying against him. He said

 that any documents purporting to show his wealth were created by Jason

 Castenir. He also claimed any email that referenced his wealth, business

 experiences, and resources were faked and sent from his account by Castenir

 to frame him for the crime. Any promotional documents containing false

 biographical information about him were similarly a part of Castenir’s sole

 deception, he said. Phelps apparently does not understand or fathom how

 ridiculous and unbelievable are his disclaimers and denials. That reflects a

 serious character flaw that should be reflected in the sentence imposed.

       This character flaw is also present in Phelps’s transparent attempt to

 detach his name from any of his assets or businesses, placing his home,

 businesses, and other assets in the names of his children or trusts. His

 efforts to distance himself from assets presents difficulties in locating items

 of value to be liquidated in order to repay the victims for the money they lost.

       Phelps’s character is further revealed by his contempt of the legal

 system. The pretrial and trial proceedings in this case reflect Phelps’s

                                         5
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 6 of 8 - Page ID#: 3837




 disregard for the Court, Probation and Parole (Probation), the prosecution,

 witnesses, and his own lawyers. He has been through three lawyers and is

 currently crosswise with his current appointed counsel. That appears to be

 the result of his unreasonable demands and unwillingness to listen to reason.

 (See, DE 118, Defendant’s Pretrial Memorandum, discussing relationship

 between counsel and Defendant).

       Phelps engaged in a protracted effort to thwart and delay the trial in

 this case. (DE 49, Response to Fourth Motion to Continue)(describing the

 long history of delay in the case)(DE 76, Response to Fifth Motion to

 Continue)(DE 96, Response to Sixth Motion to Continue). He failed to appear

 at a status conference, instead travelling to Knoxville to see a physician,

 without even notifying his attorney. (DE 55, Criminal Minutes: Status

 Conference). Phelps lied to Probation about operating a new business

 requiring modifications to the terms of his release. (DE 74, Criminal

 Minutes). He failed to provide financial information as required by Probation

 and this Court. (DE 78, Motion to Revoke)(DE 80, Order issuing warrant).

 He continues this contemptuous practice now by failing to provide financial

 information to Probation for use in preparing the PSR. Most recently, he

 caused yet another continuance of his sentencing due to his failure to

 communicate with defense counsel.

                                         6
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 7 of 8 - Page ID#: 3838




       The Court will recall Phelps’s in-court visible and audible antics and

 demonstrative disgust for the victim witnesses when they testified at trial,

 prompting, at one point, the dismissal of a disturbed juror following an in

 camera hearing. Phelps’s testimony, especially the cross-examination, was

 belligerent, threatening and completely contemptuous of the process–as well

 as being transparently false. Phelps’s trial conduct here is similar to that in

 the deposition taken by the CFTC during the investigation, portions of which

 were read into evidence at this trial. Therein, he was evasive, combative,

 dismissive and uncooperative.

       The sentence in this case must be sufficient to promote respect for the

 law, provide just punishment, and to protect the public from future

 misconduct by the Defendant. Accordingly, a sentence at the upper end of

 the guideline range is appropriate.



                                       Respectfully submitted,

                                       ROBERT M. DUNCAN, JR.
                                       UNITED STATES ATTORNEY

                                By:    s/ Kenneth R. Taylor               .
                                       Assistant United States Attorney
                                       260 W. Vine Street, Suite 300
                                       Lexington, Kentucky 40507-1612
                                       (859) 685-6874
                                       FAX (859) 233-2747
                                       Ken.Taylor@usdoj.gov

                                         7
Case: 6:17-cr-00036-CHB-HAI Doc #: 207 Filed: 07/20/20 Page: 8 of 8 - Page ID#: 3839




                                            s/ Kathryn M. Anderson           .
                                            Assistant United States Attorney
                                            260 W. Vine Street, Suite 300
                                            Lexington, Kentucky 40507-1612
                                            (859) 685-4885
                                            FAX (859) 233-2747
                                            Kathryn.Anderson@usdoj.gov




                               CERTIFICATE OF SERVICE

        On July 20, 2020, I electronically filed this document through the ECF system,

 which will send the notice of electronic filing to counsel of record.


                                                   s/ Kenneth R. Taylor
                                                   Assistant United States Attorney




                                              8
